Title: To James Madison from Perez Morton, 20 December 1803 (Abstract)
From: Morton, Perez
To: Madison, James


20 December 1803, Washington. “I have just received from Boston a Statement of the Case of the Ship Nancy, owned by Messrs Nathaniel Fellowes and Samuel Brown, on the subject of which I sometime since had the honor to converse with you: the circumstances attending her Capture, and the subsequent proceedings, are so minutely detailed in the statement made by Messrs Fellowes & Brown, & which accompanies the Case, that it is unnecessary for me to add any thing to their State of Facts; There are however, in Mr Brown’s Letter to me several circumstances alluded to, some founded in facts proved, and others in probable conjecture, which in my mind may materially affect the case, especially that, which impeaches the impartiality of Judge Scott; I have therefore enclosed that Letter for your perusal to be made such use of as may be thought expedient.
“Permit me, Sir, in behalf of the Owners, earnestly to solicit the attention of the Executive to a case, so peculiarly unjust and injurious, and to hope, that the American Government will, so far as may comport with the national policy, and the Peace of our common Country, direct such representations to be made to the Court of St James thro’ our Minister there, as may have a tendency to induce a revision of this Case, and a restoration of the Owners’ property, or that by some general arrangement between the two Governments, some provision may be made for remuneration to our Citizens, in Cases, where their property has been condemned in the last resort of their Admiralty, in contravention of the known Laws of Nations, and in violation of the rights of unoffending Neutrality.”
 

   
   RC and enclosures (DNA: RG 76, Preliminary Inventory 177, entry 179, Great Britain, Treaty of 1794 [Article VII], Unsorted Papers, box 4, folder N); RC and enclosures (DLC: Causten-Pickett Papers, box 60). First RC 2 pp. For enclosures, see n. 1.




   
   Filed with the first RC are (1) an extract (3 pp.) from the registry of the High Court of Admiralty regarding the 15 May 1800 hearing on the Nancy; (2) Samuel Brown to Perez Morton, 5 Dec. 1803 (8 pp.), containing a history of the Nancy’s case; (3) an extract (2 pp.) from John Hodshon and Son to Thomas Dickason and Company, 3 Dec. 1796, regarding the seizure of the Nancy; (4) a list (8 pp.) of appellant’s expenses totaling £462 12s. 5d.; (5) a printed copy (12 pp.) of the claimant’s and appellant’s case in the appeal; (6) a printed copy (123 pp.) of the appendix to the appeal; and (7) a printed copy (13 pp.) of the respondent’s case in the appeal. When the Nancy, Capt. Melzar Joy, was captured near Dungeness, England, on 7 Nov. 1796, the ship was carrying a cargo owned by Brown and Fellowes from Surinam to “Cowes and a market,” according to papers first introduced in evidence in the admiralty courts. Correspondence between the owners, brokers in Europe and Surinam, and insurers which was later introduced indicated that the ship’s destination was Amsterdam. The property was condemned by Sir William Scott on the grounds that Amsterdam was the true destination, a fact which all parties concerned had tried to conceal. The decision was affirmed on 17 Dec. 1802 (Robinson, Admiralty Reports [Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 2353], 3:71–78; ibid. [Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 6412], 4:[iv]).


